DETAILED ACTION
	This action is in response to the amendment filed on May 3, 2021.  Claims 9-10 have been cancelled.  Claims 1-2, 4-8, 11-12, 19-20, 22-23 have been amended.  Claims 1-8 and 11-25 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  Claim 1 recites, “…each identified face relative to the display screen” There is no antecedent basis for “the display screen”.  The examiner believes the applicant meant to recite “a video display device.”  Appropriate correction is required.

Claims 2 and 4 are objected to because of the following informalities:  Claim 2 recites, “…wherein the computer processing system is configured to use the determined at least one trait…” is not consistent with the term, “at least one human demographic trait” as recited in independent claim 1.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  There is not antecedent basis for the term, “the plurality of facial images” in lines 2-3.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  dependent claim 14 recites the term, “the persons” lacks antecedent basis in line 2.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  dependent claim 14 recites the term, “the direction” lacks antecedent basis in line 3.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  dependent claim 20 recites the term, “the direction” lacks antecedent basis in line 4.  Appropriate correction is required.


20 is objected to because of the following informalities:  Claim 20 recite the phrase, “determine at least one human demographic trait data…”.  According to independent claim 1, the term, “data” is strike through.  It is not clear whether the applicant made a typographical error because of the inconsistencies between independent claims 1 and 19.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  Claim 20 recites, “…wherein the computer processing system is configured to use the at least one determined trait…” is not consistent with the term, “at least one human demographic trait” as recited in independent claim 19.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  Claim 20 recites, “…wherein the at least one trait…” is not consistent with the term, “at least one human demographic trait” as recited in independent claim 19.  Appropriate correction is required.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Noone et al US Publication 20140253706 in view of Agostinelli et al. US Publication 20030088832 A1 further in view of Osotio et al. US Publication 20140100955 A1.   
Claim 1:
	As per claim 1, Noone teaches the system comprising:
a pedestal housing in which at least one EAS sensor is provided (paragraphs 0026 and 0028 “The EAS detection system 100 includes a pair of pedestals 102a, 102b, which are located a known distance apart at opposing sides of entry/exit 104. The pedestals 102a, 102b are stabilized and supported by a base 106a, 106b. Pedestals 102a, 102b will generally include an antenna suitable for aiding in the detection of the special EAS tags as described herein. For example, pedestal 102a can include a transmit antenna 402 and pedestal 102b can include an EAS receive antenna 404 as shown in FIG. 4. The antennas located in the pedestals 102a, 102b are electrically coupled to a system controller 110, which controls the operation of the EAS detection system to perform EAS functions as described herein. In some embodiments of the invention, a single pedestal 102a can be used for the EAS detection system 100 instead of two pedestals shown. In such embodiments, a single antenna can be provided in the pedestal 102a. The single antenna is configured for transmitting an exciter signal for the EAS tags and for detecting the response of such EAS tags. The single antenna is selectively coupled to the EAS receiver and the EAS transmitter in a time multiplexed manner so as to facilitate each function.”); 

and a computer processing system configured to: (paragraph 0023 “…computer processing device located at the EAS pedestal.”)

Noone does not teach at least one video display device supported on the pedestal housing.  However, Agostinelli teaches a Method and Apparatus for Automatic Selection and Presentation of Information and further teaches, “The electronic billboard 165 is composed of a display device 110 and a frame 170 for supporting device 110. The display device 110 preferably is a flat panel display (such as a liquid crystal display, plasma display, or organic light emitting display OLED) but could comprise any electronic display suitable for the presentation of pictorial imagery, either still or motion. For the electronic billboard 165 embodiment, the display device 110 is large enough so that potentially many individual(s) can see the information being displayed, even from a relatively long distance. In addition, a large display is useful in attracting attention to the sentient display system 100.” (paragraph 0046) and “In one embodiment of the present invention, many of the components of the system 100 shown in FIG. 1, including, for example, the display device 110, optional audio sensor(s) 140, camera(s) 130, and audio output device 135 are housed within a kiosk 136 (see FIG. 2).” (paragraph 0045).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include at least one video display device supported on the pedestal housing as taught by Agostinelli in order to have a sturdy platform to place a display device for all consumers to see content. 

Noone does not teach at least one video camera supported on the pedestal housing in a location and orientation that facilitates capture of a plurality of video images including one or more facial images associated with a plurality of human faces under conditions where the human faces are positioned to observe the video display device.  However, Agostinelli teaches a Method and Apparatus for Automatic Selection and Presentation of Information and further teaches, “In a first example, a sentient advertising system 100 is housed in a kiosk and is located in a popular shopping mall at a sports clothing store. It is mid-afternoon on a school day and the system 100 recognizes this is about the time when shoppers from the local high school may be arriving at the shopping mall. This understanding is based not only upon the time of day, but also on stored historical data on shopper demographics throughout the day for this shopping mall. The system 100 selects an attract loop designed for teen-age individuals featuring an up tempo music video with young people dancing. An individual passing the kiosk stops momentarily to watch the video. The motion detection algorithm running on the system CPU 105 detects a change in the field of view of one of the system's digital cameras 130 aimed at the area in front of the kiosk, and the attract loop shifts into an eye-catching video of abstract colors and shapes swirling to hold the attention of the potential viewer. Additional images of the individual are captured, and the face finding function of the system is activated and determines that a suitable pose has been captured.” (paragraph 0065).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include at least one video camera supported on the pedestal housing in a location and orientation that facilitates capture of a plurality of video images including one or more facial images associated with a plurality of human faces under conditions where the human faces are positioned to observe the video display device as taught by Agostinelli in order to identify traits associated with users viewing content.   


Noone does not teach apply an analytical process to the plurality of video images provided by the at least one video camera to identify instances of the one or more of the facial images where the human face contained therein is at least one of passing in front of or looking toward the at least one video display device.  However, Agostinelli teaches a Method and Apparatus for Automatic Selection and Presentation of Information and further teaches, “In a first example, a sentient advertising system 100 is housed in a kiosk and is located in a popular shopping mall at a sports clothing store. It is mid-afternoon on a school day and the system 100 recognizes this is about the time when shoppers from the local high school may be arriving at the shopping mall. This understanding is based not only upon the time of day, but also on stored historical data on shopper demographics throughout the day for this shopping mall. The system 100 selects an attract loop designed for teen-age individuals featuring an up tempo music video with young people dancing. An individual passing the kiosk stops momentarily to watch the video. The motion detection algorithm running on the system CPU 105 detects a change in the field of view of one of the system's digital cameras 130 aimed at the area in front of the kiosk, and the attract loop shifts into an eye-catching video of abstract colors and shapes swirling to hold the attention of the potential viewer. Additional images of the individual are captured, and the face finding function of the system is activated and determines that a suitable pose has been captured.” (paragraph 0065) and “For example, outdoor adventure content may be displayed in a sporting goods store. Once an individual is detected in step 210 in the predetermined area in the vicinity of the sentient system 100, the system 100 then collects appropriate data at step 220 about the individual using one or more capture devices to capture, for example, images of the individual and any sound information coming from the individual. The system 100 may detect the presence of an individual through the use of a motion detection device or by changes detected in the field of view of an image capture device 130. Next, at classification step 230, the system attempts to classify the individuals detected based upon features derived from the collected data. Examples of features derivable from the captured data are, but are not limited to, an individual's face or voice, the presence or absence of eyeglasses or facial hair on the individual's face, and the height of the individual.” (paragraph 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include apply an analytical process to the plurality of video images provided by the at least one video camera to identify instances of the one or more of the facial images where the human face contained therein is at least one of passing in front of or looking toward the at least one video display device as taught by Agostinelli in order to identify human characteristic associated with users who viewed content.   

Noone does not teach determine at least one human demographic trait based on each of the facial images.  However, Agostinelli teaches a Method and Apparatus for Automatic Selection and Presentation of Information and further teaches, “In a first example, a sentient advertising system 100 is housed in a kiosk and is located in a popular shopping mall at a sports clothing store. It is mid-afternoon on a school day and the system 100 recognizes this is about the time when shoppers from the local high school may be arriving at the shopping mall. This understanding is based not only upon the time of day, but also on stored historical data on shopper demographics throughout the day for this shopping mall. The system 100 selects an attract loop designed for teen-age individuals featuring an up tempo music video with young people dancing. An individual passing the kiosk stops momentarily to watch the video. The motion detection algorithm running on the system CPU 105 detects a change in the field of view of one of the system's digital cameras 130 aimed at the area in front of the kiosk, and the attract loop shifts into an eye-catching video of abstract colors and shapes swirling to hold the attention of the potential viewer. Additional images of the individual are captured, and the face finding function of the system is activated and determines that a suitable pose has been captured. The number, race, gender and age classification algorithms run and it is determined within an approximately 60-80% probability range that the viewer is a teenage Asian boy approximately 12-15 years of age. Since the age range fits well with the historical demographic shopper data for this location, the system 100 proceeds to consult stored information regarding items which have been selling well in the recent past to this demographic group as well as current store promotions.” (paragraph 0065).  Therefore, it would have been obvious to of ordinary skill in the art at the time of filing to modify Noone to include determine at least one human demographic trait data based on each of the facial images as taught by Agostinelli order to identify trends or groups of people interested in the displayed content.      

Noone and Agostinelli do not teach estimate a viewing distance of each human associated with each identified face relative to the display screen.  However, Osotio teaches Data and User Interaction Based on Device Proximity and further teaches, “FIG. 3 illustrates a public system 300 of data and user interaction based on public device proximity. A public device 302 (a version of the device 104 of FIG. 1) includes a sensor subsystem 304 (similar to the sensor subsystems 102 and 204) that includes the capability to perform image (e.g., facial) recognition of the user 108, recognize user gestures, and determine the distance of the user and/or user extremities and body parts (e.g., hands, arms, etc.) from the public device 302.” (paragraph 0049) and “At 1000, non-contact proximity of a user to the device is detected. At 1002, characteristics of the user are identified. The characteristics include, but are not limited to, clothing style at the moment, user profiles and preferences, hair color, hair style, age, hand movements, stride, gender identification, user identity (e.g., via image recognition, voice recognition, etc.), and so on.” (paragraph 0076).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include estimating a viewing distance of each human associated with each identified face relative to the display screen as taught by Osotio in order to gauge the number of individual(s) nearby the display screen.  

Noone and Agostinelli do not teach adaptively determine advertising content to be displayed on the video display device based the estimated viewing distance of each human associated with each identified face relative to the display screen and the determined trait.  However, Osotio teaches Data and User Interaction Based on Device Proximity and further teaches, “At 1000, non-contact proximity of a user to the device is detected. At 1002, characteristics of the user are identified. The characteristics include, but are not limited to, clothing style at the moment, user profiles and preferences, hair color, hair style, age, hand movements, stride, gender identification, user identity (e.g., via image recognition, voice recognition, etc.), and so on. At 1004, advertising content is retrieved based on the user characteristics. At 1006, the advertising content is presented in association with the graphical hotspots, the advertising content related to the user characteristics. At 1008, the presentation of the advertising content of a hotspot is changed in response to the proximity of the user to the device.” (paragraph 0076); “Other device activity (behavior) can include obtaining and presenting specific types of content such that, for example, based on the user identity, content (e.g., advertisements, notifications, messages, reminders, news, incoming communications, etc.) can be obtained and presented to the user while the user is proximate the device.” (paragraph 0024) and “The presentation component 116 changes characteristics (e.g., size, resolution, the content itself, etc.), of the content 114 based on corresponding changes in the proximity 106 of the user 108 to the device 104. In other words, as the user moves closer and farther from the device 104, the content 114 can correspondingly increase in size from its original size and decrease in size back to its original size.” (paragraph 0029).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include adaptively determine advertising content to be displayed on the video display device based the estimated viewing distance of each human associated with each identified face relative to the display screen and the determined trait as taught by Osotio in order to provide relevant content to the user based on distance, personal and/or demographic information.  
 Claim 19:
	As per claim 19, Noone teaches the system comprising:
an Electronic Article Surveillance (EAS) system including an EAS sensor element disposed in a pedestal housing (paragraphs 0026 and 0028 “The EAS detection system 100 includes a pair of pedestals 102a, 102b, which are located a known distance apart at opposing sides of entry/exit 104. The pedestals 102a, 102b are stabilized and supported by a base 106a, 106b. Pedestals 102a, 102b will generally include an antenna suitable for aiding in the detection of the special EAS tags as described herein. For example, pedestal 102a can include a transmit antenna 402 and pedestal 102b can include an EAS receive antenna 404 as shown in FIG. 4. The antennas located in the pedestals 102a, 102b are electrically coupled to a system controller 110, which controls the operation of the EAS detection system to perform EAS functions as described herein. In some embodiments of the invention, a single pedestal 102a can be used for the EAS detection system 100 instead of two pedestals shown. In such embodiments, a single antenna can be provided in the pedestal 102a. The single antenna is configured for transmitting an exciter signal for the EAS tags and for detecting the response of such EAS tags. The single antenna is selectively coupled to the EAS receiver and the EAS transmitter in a time multiplexed manner so as to facilitate each function.”);

and a computer processing system configured to:  (paragraph 0023 “…computer processing device located at the EAS pedestal.”)




Noone does not teach at least one video display device supported on the pedestal housing.  However, Agostinelli teaches a Method and Apparatus for Automatic Selection and Presentation of Information and further teaches, “The electronic billboard 165 is composed of a display device 110 and a frame 170 for supporting device 110. The display device 110 preferably is a flat panel display (such as a liquid crystal display, plasma display, or organic light emitting display OLED) but could comprise any electronic display suitable for the presentation of pictorial imagery, either still or motion. For the electronic billboard 165 embodiment, the display device 110 is large enough so that potentially many individual(s) can see the information being displayed, even from a relatively long distance. In addition, a large display is useful in attracting attention to the sentient display system 100.” (paragraph 0046) and “In one embodiment of the present invention, many of the components of the system 100 shown in FIG. 1, including, for example, the display device 110, optional audio sensor(s) 140, camera(s) 130, and audio output device 135 are housed within a kiosk 136 (see FIG. 2).” (paragraph 0045).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include at least one video display device supported on the pedestal housing as taught by Agostinelli in order to have a sturdy platform to place a display device for all consumers to see content. 

Noone does not teach at least one video camera disposed in a location and orientation that facilitates capture of a plurality of video images including one or more facial images associated with a plurality of human faces under conditions where the human faces are positioned to observe the video display device.  However, Agostinelli teaches a Method and Apparatus for Automatic Selection and Presentation of Information and further teaches, “In a first example, a sentient advertising system 100 is housed in a kiosk and is located in a popular shopping mall at a sports clothing store. It is mid-afternoon on a school day and the system 100 recognizes this is about the time when shoppers from the local high school may be arriving at the shopping mall. This understanding is based not only upon the time of day, but also on stored historical data on shopper demographics throughout the day for this shopping mall. The system 100 selects an attract loop designed for teen-age individuals featuring an up tempo music video with young people dancing. An individual passing the kiosk stops momentarily to watch the video. The motion detection algorithm running on the system CPU 105 detects a change in the field of view of one of the system's digital cameras 130 aimed at the area in front of the kiosk, and the attract loop shifts into an eye-catching video of abstract colors and shapes swirling to hold the attention of the potential viewer. Additional images of the individual are captured, and the face finding function of the system is activated and determines that a suitable pose has been captured.” (paragraph 0065).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include at least one video camera supported on the pedestal housing in a location and orientation that facilitates capture of a plurality of video images including facial images associated with a plurality of human faces under conditions where the human faces are positioned to observe the video display device as taught by Agostinelli in order to identify traits associated with users viewing content.   

Noone does not teach apply an analytical process to the plurality of video images provided by the at least one video camera to identify instances of the one or more of the facial images where the human face contained therein is looking toward the at least one video display device.  However, Agostinelli teaches a Method and Apparatus for Automatic Selection and Presentation of Information and further teaches, “In a first example, a sentient advertising system 100 is housed in a kiosk and is located in a popular shopping mall at a sports clothing store. It is mid-afternoon on a school day and the system 100 recognizes this is about the time when shoppers from the local high school may be arriving at the shopping mall. This understanding is based not only upon the time of day, but also on stored historical data on shopper demographics throughout the day for this shopping mall. The system 100 selects an attract loop designed for teen-age individuals featuring an up tempo music video with young people dancing. An individual passing the kiosk stops momentarily to watch the video. The motion detection algorithm running on the system CPU 105 detects a change in the field of view of one of the system's digital cameras 130 aimed at the area in front of the kiosk, and the attract loop shifts into an eye-catching video of abstract colors and shapes swirling to hold the attention of the potential viewer. Additional images of the individual are captured, and the face finding function of the system is activated and determines that a suitable pose has been captured.” (paragraph 0065) and “For example, outdoor adventure content may be displayed in a sporting goods store. Once an individual is detected in step 210 in the predetermined area in the vicinity of the sentient system 100, the system 100 then collects appropriate data at step 220 about the individual using one or more capture devices to capture, for example, images of the individual and any sound information coming from the individual. The system 100 may detect the presence of an individual through the use of a motion detection device or by changes detected in the field of view of an image capture device 130. Next, at classification step 230, the system attempts to classify the individuals detected based upon features derived from the collected data. Examples of features derivable from the captured data are, but are not limited to, an individual's face or voice, the presence or absence of eyeglasses or facial hair on the individual's face, and the height of the individual.” (paragraph 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include apply an analytical process to the plurality of video images provided by the at least one video camera to identify instances of the one or more of the facial images where the human face contained therein is at least one of passing in front of or looking toward the at least one video display device as taught by Agostinelli in order to identify human characteristic associated with users who viewed content.   


Noone does not teach determine at least one human demographic trait data based on each of the facial images.  However, Agostinelli teaches a Method and Apparatus for Automatic Selection and Presentation of Information and further teaches, “In a first example, a sentient advertising system 100 is housed in a kiosk and is located in a popular shopping mall at a sports clothing store. It is mid-afternoon on a school day and the system 100 recognizes this is about the time when shoppers from the local high school may be arriving at the shopping mall. This understanding is based not only upon the time of day, but also on stored historical data on shopper demographics throughout the day for this shopping mall. The system 100 selects an attract loop designed for teen-age individuals featuring an up tempo music video with young people dancing. An individual passing the kiosk stops momentarily to watch the video. The motion detection algorithm running on the system CPU 105 detects a change in the field of view of one of the system's digital cameras 130 aimed at the area in front of the kiosk, and the attract loop shifts into an eye-catching video of abstract colors and shapes swirling to hold the attention of the potential viewer. Additional images of the individual are captured, and the face finding function of the system is activated and determines that a suitable pose has been captured. The number, race, gender and age classification algorithms run and it is determined within an approximately 60-80% probability range that the viewer is a teenage Asian boy approximately 12-15 years of age. Since the age range fits well with the historical demographic shopper data for this location, the system 100 proceeds to consult stored information regarding items which have been selling well in the recent past to this demographic group as well as current store promotions.” (paragraph 0065).  Therefore, it would have been obvious to of ordinary skill in the art at the time of filing to modify Noone to include determine at least one human demographic trait data based on each of the facial images as taught by Agostinelli order to identify trends or groups of people interested in the displayed content.           


Noone and Agostinelli do not teach estimate a viewing distance of each human associated with each identified face relative to the display screen.  However, Osotio teaches Data and User Interaction Based on Device Proximity and further teaches, “FIG. 3 illustrates a public system 300 of data and user interaction based on public device proximity. A public device 302 (a version of the device 104 of FIG. 1) includes a sensor subsystem 304 (similar to the sensor subsystems 102 and 204) that includes the capability to perform image (e.g., facial) recognition of the user 108, recognize user gestures, and determine the distance of the user and/or user extremities and body parts (e.g., hands, arms, etc.) from the public device 302.” (paragraph 0049) and “At 1000, non-contact proximity of a user to the device is detected. At 1002, characteristics of the user are identified. The characteristics include, but are not limited to, clothing style at the moment, user profiles and preferences, hair color, hair style, age, hand movements, stride, gender identification, user identity (e.g., via image recognition, voice recognition, etc.), and so on.” (paragraph 0076).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include estimating a viewing distance of each human associated with each identified face relative to the display screen as taught by Osotio in order to gauge the number of individual(s) nearby the display screen.  

Noone and Agostinelli do not teach adaptively determine advertising content to be displayed on the video display device based the estimated viewing distance of each human associated with each identified face relative to the display screen and the at least one determined trait.  However, Osotio teaches Data and User Interaction Based on Device Proximity and further teaches, “At 1000, non-contact proximity of a user to the device is detected. At 1002, characteristics of the user are identified. The characteristics include, but are not limited to, clothing style at the moment, user profiles and prefrences, hair color, hair style, age, hand movements, stride, gender identification, user identity (e.g., via image recognition, voice recognition, etc.), and so on. At 1004, advertising content is retrieved based on the user characteristics. At 1006, the advertising content is presented in association with the graphical hotspots, the advertising content related to the user characteristics. At 1008, the presentation of the advertising content of a hotspot is changed in response to the proximity of the user to the device.” (paragraph 0076); “Other device activity (behavior) can include obtaining and presenting specific types of content such that, for example, based on the user identity, content (e.g., advertisements, notifications, messages, reminders, news, incoming communications, etc.) can be obtained and presented to the user while the user is proximate the device.” (paragraph 0024) and “The presentation component 116 changes characteristics (e.g., size, resolution, the content itself, etc.), of the content 114 based on corresponding changes in the proximity 106 of the user 108 to the device 104. In other words, as the user moves closer and farther from the device 104, the content 114 can correspondingly increase in size from its original size and decrease in size back to its original size.” (paragraph 0029).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include adaptively determine advertising content to be displayed on the video display device based the estimated viewing distance of each human associated with each identified face relative to the display screen and the at least one determined trait as taught by Osotio in order to provide relevant content to the user based on distance, personal and/or demographic information.  



  




Claim 2:
	As per claim 2, Noone,  Agostinelli and Osotio teach the system of claim 1 as described above and Agostinelli further teaches wherein the computer processing system is configured to use the determined at least one trait from the plurality of facial images to determine demographic statistical data of persons corresponding to the human faces (paragraphs 0065-0066).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the computer processing system is configured to use the determined at least one trait from the plurality of facial images to determine demographic statistical data of persons corresponding to the human faces as taught by Agostinelli in order to determine content based on statistical data.   

Claim 3:
	As per claim 3, Noone,  Agostinelli and Osotio teach the system of claim 2 as described above and Agostinelli further teaches wherein the computer processing system is configured to automatically adaptively select the advertising content based on the demographic statistical data (paragraphs 0065-0066).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the computer processing system is configured to automatically adaptively select the advertising content based on the demographic statistical data as taught by Agostinelli in order to provide relevant content based on collected or determined statistical data.   






Claim 4:
	As per claim 4, Noone,  Agostinelli and Osotio teach the system of claim 3 as described above and Agostinelli further teaches wherein the determined at least one trait is selected from the group consisting of an age, a sex, and a physical size of the persons (paragraphs 0049 and 0065).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the determined at least one trait is selected from the group consisting of an age, a sex, and a physical size of the persons as taught by Agostinelli in order to target content based on user attributes or characteristics.  

Claim 5:
	As per claim 5, Noone,  Agostinelli and Osotio teach the system of claim 3 as described above and Agostinelli further teaches wherein the advertising content is adaptively selected to be of interest to persons having specific one or more traits that are indicated by the demographic statistical data to be predominate among the persons identified as observing the at least one video display device (paragraphs 0065-0066).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the advertising content is adaptively selected to be of interest to persons having specific human demographic traits which are indicated by the demographic statistical data to be predominate among the persons identified as observing the at least one video display device as taught by Agostinelli in order to provide relevant content based on the majority of individual or groups of people who watched prior content.    




Claim 6:
	As per claim 6, Noone,  Agostinelli and Osotio teach the system of claim 5 as described above and Agostinelli further teaches wherein the advertising content which is selected to be of interest to the persons having the specific one or more trait is selectively modified in accordance with a time of year (paragraph 0050-0051 and 0065).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the advertising content which is selected to be of interest to the persons having the specific one or more trait is selectively modified in accordance with a time of year as taught by Agostinelli in order to provide relevant based on a given week or date within a year.   

Claim 7:
	As per claim 7, Noone,  Agostinelli and Osotio teach the system of claim 3 as described above and Agostinelli further teaches wherein the demographic statistical data varies relative to time of day, and the advertising content is adaptively selected in accordance with time of day to be of interest to the persons having specific one or more traits that are indicated by the demographic statistical data to be predominate among persons observing the at least one video display device at a particular time of day (paragraphs 0050-0051 and 0065).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the demographic statistical data varies relative to time of day, and the advertising content is adaptively selected in accordance with time of day to be of interest to the persons having specific one or more traits that are indicated by the demographic statistical data to be predominate among persons observing the at least one video display device at a particular time of day as taught by Agostinelli in order to target content to specific group of users within specific time period.   

Claim 8:
	As per claim 8, Noone,  Agostinelli and Osotio teach the system of claim 3 as described above and Agostinelli further teaches wherein an amount of time allotted to displaying advertising content of interest to the persons having a certain demographic trait is adaptively selected in proportion to a statistical metric indicative of a proportional presence of the persons possessing the certain predetermined trait relative to all persons identified as having observed the at least one video display device (paragraph 0066).  Therefore, it would have been obvious to one ordinary skill in the art at the time of filing to modify Noone to include wherein the amount of time allotted to displaying advertising content of interest to the persons having a certain predetermined demographic trait is adaptively selected in proportion to a statistical metric indicative of a proportional presence of the persons possessing the certain predetermined demographic trait relative to all persons identified as having observed the at least one video display device as taught by Agostinelli in order to provide specific content in relation to a dominant or majority of individuals.   

Claim 20:
	As per claim 20, Noone,  Agostinelli and Osotio teach the system of claim 19 as described above and Agostinelli further teaches wherein the computer processing system is configured to use the at least one determined trait from the plurality of facial images to determine demographic statistical data of persons corresponding to the human faces which are identified as looking in the direction of the video display device (paragraphs 0065 and 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the computer processing system is configured to use the at least one determined trait from the plurality of facial images to determine demographic statistical data of persons corresponding to the human faces which are identified as looking in the direction of the video display device as taught by Agostinelli in order to determine content based on statistical data.  

Claim 21:
	As per claim 21, Noone,  Agostinelli and Osotio teach the system of claim 20 as described above and Agostinelli further teaches wherein the computer processing system is configured to automatically adaptively select the advertising content based on the demographic statistical data (paragraphs 0065-0066).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the computer processing system is configured to automatically adaptively select the advertising content based on the demographic statistical data as taught by Agostinelli in order to provide relevant content based on collected or determined statistical data.   

Claim 22:
	As per claim 22, Noone,  Agostinelli and Osotio teach the system of claim 21 as described above and Agostinelli further teaches wherein the at least one trait is selected from the group consisting of an age, a sex, and a physical size of the persons  (paragraphs 0049 and 0065).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the at least one trait is selected from the group consisting of an age, a sex, and a physical size of the persons as taught by Agostinelli in order to target content based on user attributes or characteristics.  





Claim 23:
	As per claim 23, Noone,  Agostinelli and Osotio teach the system of claim 21 as described above and Agostinelli further teaches wherein the advertising content is adaptively selected to be of interest to persons having specific human demographic traits that are indicated by the demographic statistical data to be predominate among the persons (paragraphs 0065-0066).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the advertising content is adaptively selected to be of interest to persons having specific human demographic traits that are indicated by the demographic statistical data to be predominate among the persons as taught by Agostinelli in order to provide relevant content based on the majority of individual or groups of people who watched prior content.    

Claims 11, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Noone, Agostinelli, and Osotio as applied to claims 1 and 19 above, and further in view of Boal US Publication 20140180790 A1.
Claim 11:
	As per claim 11, Noone, Agostinelli and Osotio teach the system of claim 1 as described above but do not teach wherein the computer processing system is configured to evaluate an effectiveness of advertising content by determining a rate at which customers, who are at least a first predetermined distance from an entrance of a retail facility, subsequently act upon the advertising content by at least one of moving to reduce a distance to the video display device or entering a retail facility entry where the EAS pedestal is situated.  However, Boal teaches Recommendation of Electronic Offers Based on Universal Scoring Functions and further teaches, “In other embodiments, the offers are selected based on combined criteria regardless of how the offer will ultimately be activated, but the consumer is expected to provide unambiguously identifying information upon specifically selecting to activate the offer. For example, the consumer-operated device may be a device that interacts with many consumers, such as a touch-screen kiosk in a public area. Block 1420 comprises sensing the consumer identifying information in a manner that is largely passive with respect to the consumer. For example, the consumer may simply walk by the kiosk without expressing an intent to interact with the kiosk, but signals from a nearby device or a facial recognition algorithm may nonetheless provide a hint as to identities of consumers within the vicinity of the kiosk. The kiosk then displays the offer data, per block 1480. Upon the consumer expressing interest in a specific offer by, for example, touching the screen of the kiosk, the kiosk solicits more unambiguous information about the consumer, such as an email address or phone number. In an embodiment, the kiosk may list possible matching consumer identifiers, such as a portion of an email address, on the screen, and the consumer may quickly identify herself by selecting one of these possible identifiers.” (paragraph 0228).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the computer processing system is configured to evaluate an effectiveness of advertising content by determining a rate at which customers, who are at least a first predetermined distance from an entrance of a retail facility, subsequently act upon the advertising content by at least one of moving to reduce a distance to the video display device or entering a retail facility entry where the EAS pedestal is situated as taught by Boal in order to incentivize the user to interact or enter a facility based on content on the display device.   







Claim 17: 
	As per claim 17, Noone, Agostinelli and Osotio teach the system of claim 1 as described above but do not teach wherein the video display device is a touchscreen display, and the computer processing system is responsive to user inputs applied to the touchscreen during an interactive session to adaptively modify information presented on the video display device.  However, Boal teaches Recommendation of Electronic Offers Based on Universal Scoring Functions and further teaches, “In other embodiments, the offers are selected based on combined criteria regardless of how the offer will ultimately be activated, but the consumer is expected to provide unambiguously identifying information upon specifically selecting to activate the offer. For example, the consumer-operated device may be a device that interacts with many consumers, such as a touch-screen kiosk in a public area. Block 1420 comprises sensing the consumer identifying information in a manner that is largely passive with respect to the consumer. For example, the consumer may simply walk by the kiosk without expressing an intent to interact with the kiosk, but signals from a nearby device or a facial recognition algorithm may nonetheless provide a hint as to identities of consumers within the vicinity of the kiosk. The kiosk then displays the offer data, per block 1480. Upon the consumer expressing interest in a specific offer by, for example, touching the screen of the kiosk, the kiosk solicits more unambiguous information about the consumer, such as an email address or phone number. In an embodiment, the kiosk may list possible matching consumer identifiers, such as a portion of an email address, on the screen, and the consumer may quickly identify herself by selecting one of these possible identifiers.” (paragraph 0228).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include the video display device is a touchscreen display, and the computer processing system is responsive to user inputs applied to the touchscreen during an interactive session to adaptively modify information presented on the video display device as taught by Boal in order to update information and provide relevant information based on the interaction between the user and the display device.     
Claim 24:
	As per claim 24, Noone, Agostinelli and Osotio teach the system of claim 19 as described above but do not teach wherein the video display device is a touchscreen display, and the computer processing system is responsive to user inputs applied to the touchscreen display during an interactive session to adaptively modify information presented on the video display device.  However, Boal teaches Recommendation of Electronic Offers Based on Universal Scoring Functions and further teaches, “In other embodiments, the offers are selected based on combined criteria regardless of how the offer will ultimately be activated, but the consumer is expected to provide unambiguously identifying information upon specifically selecting to activate the offer. For example, the consumer-operated device may be a device that interacts with many consumers, such as a touch-screen kiosk in a public area. Block 1420 comprises sensing the consumer identifying information in a manner that is largely passive with respect to the consumer. For example, the consumer may simply walk by the kiosk without expressing an intent to interact with the kiosk, but signals from a nearby device or a facial recognition algorithm may nonetheless provide a hint as to identities of consumers within the vicinity of the kiosk. The kiosk then displays the offer data, per block 1480. Upon the consumer expressing interest in a specific offer by, for example, touching the screen of the kiosk, the kiosk solicits more unambiguous information about the consumer, such as an email address or phone number. In an embodiment, the kiosk may list possible matching consumer identifiers, such as a portion of an email address, on the screen, and the consumer may quickly identify herself by selecting one of these possible identifiers.” (paragraph 0228).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include the video display device is a touchscreen display, and the computer processing system is responsive to user inputs applied to the touchscreen during an interactive session to adaptively modify information presented on the video display device as taught by Boal in order to update information and provide relevant information based on the interaction between the user and the display device.     
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Noone, Agostinelli and Osotio as applied to claim 9 above, and further in view of Tkachenko et al. US Publication 20140316875 A1.
Claim 12:
	As per claim 12, Noone, Agostinelli and Osotio teach the system of claim 1 as described above but does not teach wherein the computer processing system is configured to identify a loiter event when the estimated viewing distance is less than a predetermined acceptable loiter distance relative to the EAS pedestal and the person has remained at the estimated viewing distance that is less than the predetermined acceptable loiter distance for a duration which exceeds a predetermined time.  However, Tkachenko teaches a Method for Dynamically Adjusting a Price of a Vended Product and further teaches, “Block S120 can then implement any of the methods or techniques described herein to select a particular patron or a subset of the detected local patrons as candidates of the notification for the discount. Block S120 can also set threshold distance between a patron and the vending machine, such as fifty feet (e.g., based on a wireless signal strength or GPS coordinate received from a mobile computing device), to select or deselect local patrons as candidates for the notification for the discount. Block S120 can additionally or alternatively prioritize transmission of notifications to local patrons, such as by selecting a first detected patron nearest the vending machine as the first candidate of the notification and by selecting a second detected patron furthest from vending machine (but within a threshold distance from the vending machine) as a last candidate of the notification while the unit of product remains available from the vending machine. However, Block S120 can function in any other way to detect a set of mobile computing devices near (or within a threshold proximity of) the vending machine and to select one or more mobile computing devices, from the set of detected mobile computing devices, linked to a patron account as the candidate for the discount rate and the notification.” (paragraph 0033).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the computer processing system is configured to identify a loiter event when the estimated viewing distance is less than a predetermined acceptable loiter distance relative to the EAS pedestal and the person has remained at the estimated viewing distance that is less than the predetermined acceptable loiter distance for a duration which exceeds a predetermined time as taught by Tkachenko in order to determine the type of content to display based on the individuals spending time near the display device.      

Claim 13:
	As per claim 13, Noone, Agostinelli, Osotio and Tkachenko teach the system of claim 12 as described above and Tkachenko further teaches wherein the computer processing system is configured to display a predetermined message on the video display device when the loiter event has been identified (paragraph 0033).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the computer processing system is configured to display a predetermined message on the video display device when the loiter event has been identified as taught by Tkachenko in order to reduce costs regarding displaying advertisements or content users are not paying attention to.   







Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noone, Agostinelli and Osotio as applied to claim 1 above, and further in view of Crabtree et al. US Patent 6295367 B1.
Claim 14: 
	As per claim 14, Noone, Agostinelli and Osotio teach the system of claim 1 as described above but do not teach wherein the analytical process is applied to determine a dwell time corresponding to a duration of time that each of the persons is identified as looking in the direction of the video display device.  However, Crabtree teaches a System and Method for Tracking of Objects in a Scene Using Correspondence Graphs and further teaches, “The tracking information is useful to perform other more simpler tasks, such as counting the number of objects (people) in a scene, or more complicated tasks, such as analyzing traffic flow of people, or other objects, such as automobiles, etc. through a predetermined scene. It may also be used to measure the amount of time individuals spend in observation of an area of interest, such as a promotional display, an information kiosk, ATM machine, etc. This time is called the "dwell time". Again, to determine the dwell time, the temporal and spatial information contained in the tracking information of a track is compared with the predetermined coordinate or spatial information for the particular area of interest in the scene. The total time that a track of an object spends in that particular area of interest of the scene is accumulated to determine the dwell time.” (column 39, lines 11-25).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the analytical process is applied to determine a dwell time corresponding to a duration of time that each of the persons is identified as looking in the direction of the video display device as taught by Crabtree in order to determine and measure user interest in the content displayed on the display device.   



Claim 15: 
	As per claim15, Noone, Agostinelli, Osotio and Crabtree teach the system of claim 14 as described above and Crabtree further teaches wherein the computer processing system is configured to use the dwell time to calculate dwell time statistical data for each different advertising content which is displayed on the video display device (column 39, lines 11-25).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the computer processing system is configured to use the dwell time to calculate dwell time statistical data for each different advertising content which is displayed on the video display device as taught by Crabtree in order to determine the effectiveness of the advertisement based on the dwell time recorded.   

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Noone, Agostinelli, Osotio, and Crabtree as applied to claim 15 above, and further in view of Yi et al. US Patent 20150066959 A1.
Claim 16:
	As per claim 16, Noone, Agostinelli, Osotio and Crabtree teach the system of claim 15 as described above but do not teach wherein the computer processing system is configured to adaptively select a frequency of display for a particular advertising content based on an evaluation of the dwell time statistical data for the particular advertising content.  However, Yi teaches Prioritizing Items From Different Categories in a News Stream and further teaches, “FIG. 2 conceptually illustrates the determination of dwell time for multiple pages having multiple periods of display, in accordance with one embodiment. By determining accurate measurements of dwell time, it is possible to discover users' interests and build better user interest profiles for article recommendation or ad selection.” (paragraph 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the computer processing system is configured to adaptively select a frequency of display for a particular advertising content based on an evaluation of the dwell time statistical data for the particular advertising content as taught by Yi in order to select advertisements that are engaging to the users.  

Claims 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Noone, Agostinelli, Osotio, and Boal as applied to claims 17 and 24 above, and further in view of Huang et al. US Publication 20080004951 A1.
Claim 18:
	As per claim 18, Noone, Agostinelli, Osotio and Boal teach the system of claim 17 as described above but do not teach wherein the at least one video camera is configured to capture facial expressions of a person interacting with the touchscreen, and the computer processing system is configured to analyze the facial expressions as a basis for adaptively modifying content that is presented on the video display device during the interactive session.  However, Huang teaches a Web-Based Targeted Advertising in a Brick-and Mortar Retail Establishment Using Online Customer Information and further teaches, “FIG. 7 illustrates a methodology of adjusting advertisement pricing based on facial recognition. At 700, sensed and/or recognized customer characteristics are received. At 702, one or more advertisements are selected for presentation based on the characteristics. At 704, changes in the customer face are monitor and recognized. At 706, pricing in the originally selected advertisements is adjusted upward or downward based on the facial expressions of the customer. For example, if the facial expression indicates a negative reaction, the pricing can be reduced dynamically. At 708, the adjust pricing and the advertisement are presented to the customer from the nearest presentation system.” (paragraph 0077) and “A user can enter commands and information into the computer 1502 through one or more wired/wireless input devices, for example, a keyboard 1538 and a pointing device, such as a mouse 1540. Other input devices (not shown) may include a microphone, an IR remote control, a joystick, a game pad, a stylus pen, touch screen, or the like. These and other input devices are often connected to the processing unit 1504 through an input device interface 1542 that is coupled to the system bus 1508, but can be connected by other interfaces, such as a parallel port, an IEEE 1394 serial port, a game port, a USB port, an IR interface, etc.” (paragraph 0114).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the at least one video camera is configured to capture facial expressions of a person interacting with the touchscreen, and the computer processing system is configured to analyze the facial expressions as a basis for adaptively modifying content that is presented on the video display device during the interactive session as taught by Huang in order to update content based facial expressions of the user.   

Claim 25: 
As per claim 25, Noone, Agostinelli, Osotio and Boal teach the system of claim 24 as described above but do not teach wherein the at least one video camera is configured to capture facial expressions of a person interacting with the touchscreen, and the computer processing system is configured to analyze the facial expressions as a basis for adaptively modifying content that is presented on the video display device during the interactive session.  However, Huang teaches a Web-Based Targeted Advertising in a Brick-and Mortar Retail Establishment Using Online Customer Information and further teaches, “FIG. 7 illustrates a methodology of adjusting advertisement pricing based on facial recognition. At 700, sensed and/or recognized customer characteristics are received. At 702, one or more advertisements are selected for presentation based on the characteristics. At 704, changes in the customer face are monitor and recognized. At 706, pricing in the originally selected advertisements is adjusted upward or downward based on the facial expressions of the customer. For example, if the facial expression indicates a negative reaction, the pricing can be reduced dynamically. At 708, the adjust pricing and the advertisement are presented to the customer from the nearest presentation system.” (paragraph 0077) and “A user can enter commands and information into the computer 1502 through one or more wired/wireless input devices, for example, a keyboard 1538 and a pointing device, such as a mouse 1540. Other input devices (not shown) may include a microphone, an IR remote control, a joystick, a game pad, a stylus pen, touch screen, or the like. These and other input devices are often connected to the processing unit 1504 through an input device interface 1542 that is coupled to the system bus 1508, but can be connected by other interfaces, such as a parallel port, an IEEE 1394 serial port, a game port, a USB port, an IR interface, etc.” (paragraph 0114).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Noone to include wherein the at least one video camera is configured to capture facial expressions of a person interacting with the touchscreen, and the computer processing system is configured to analyze the facial expressions as a basis for adaptively modifying content that is presented on the video display device during the interactive session as taught by Huang in order to update content based facial expressions of the user.   

Response to Arguments
Applicant’s arguments, see pages 9-11, filed May 3, 2021, with respect to the rejection(s) of claim(s) 1-8 and 11-25 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Noone, Agostinelli, and Osotio.  

Objections to claims 1, 6-8, 12, and 19 have been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Plagemann et al. US Patent 9,159,116 B2 Adaptive Screen Interfaces Based on Viewing Distance
Plagemann discloses voice commands and gesture recognition are two mechanisms by which an individual may interact with content such as that on a display. In an implementation, interactivity of a user with content on a device or display may be modified based on the distance between a user and the display. An attribute such as a user profile may be used to tailor the modification of the display to an individual user. In some configurations, the commands available to the user may also be modified based on the determined distance between the user and a device or display.

Hsieh US Publication 20120013806 A1 Electronic Billboard
Hsieh discloses an electronic billboard includes a display unit, a storage unit, a distance detection unit, and a processing unit. The storage unit stores a relationship table recording a relation between viewer distances and zoom proportions of displayed content by the display unit. The distance detection unit detects viewer distances of viewers. The processing unit controls a display mode of the display unit according to a comparison result of a viewer distance with a predetermined distance. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682